PER CURIAM.
Edwards and Smith appeal the sentences entered against them following their plea of guilty to charges of attempted armed robbery and false imprisonment. Edwards also appeals the sentence entered against him following his plea of guilty to the additional charge of aggravated assault with a firearm. They contend the trial court erred in failing to sentence them as youthful offenders under Section 958.04, Florida Statutes (1979). We affirm.
Smith was adjudged guilty of attempted armed robbery and unlawful imprisonment simultaneously and then sentenced. Similarly, Edwards was adjudged guilty of attempted armed robbery, false imprisonment, and aggravated assault with a firearm simultaneously and then sentenced. We find this case indistinguishable from this court’s prior decision in Goodson v. State, 392 So.2d 1335 (Fla. 1st DCA 1980), which held that a defendant did not qualify for treatment under the mandatory provisions of the Youthful Offender Act because he had been “previously found guilty of a felony” under the provisions of Section 958.-04(2)(a), since he had been adjudicated guilty of two robberies based on previous pleas of guilty before he was sentenced on both charges. Therefore at the time of sentencing, the defendant had been found guilty of a felony other than the felony qualifying him under the Act. The same reasoning applies here and the appellants’ sentences are accordingly affirmed.
However, since we view this opinion as one passing upon a question of great public importance, Fla.R.App.P. Rule 9.030 (a)(2)(a)(v), we join Goodson, Barnhill v. State, 393 So.2d 557 (Fla. 4th DCA 1981), and Abram v. State (Fla. 1st DCA 1981), 1981 FLW 879, No. TT-193, opinion April 14, 1981, by certifying the following question to the Supreme Court of Florida:
Is a person excluded from mandatory classification under Section 958.04(2)(a), Florida Statutes (1979) when prior to sentencing the offender has been found guilty of a qualifying felony under the Act and has simultaneously been found guilty of other felonies?
ROBERT P. SMITH, Jr., LARRY G. SMITH and JOANOS, JJ., concur.